EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given by Andrew Cohn (Reg. No. 69,739) on September 28, 2021.

1.	(Currently Amended) A system comprising:
a network interface component configured to communicate with a first device and a first online platform;
a non-transitory memory comprising a database storing interface output data for a plurality of device applications; and
one or more hardware processors coupled to the non-transitory memory and configured to read instructions to cause the system to perform operations comprising:
receiving, from a plug-in provided by the system for a messaging application on the first device, text input and an image contained within message data in the messaging application, wherein the plug-in is associated with a first account utilized through the first device with the system;
identifying a plurality of image areas corresponding to text in the image using an optical character recognition (OCR) process;
extracting the text from the plurality of image areas of the image using the OCR process;
identifying a search term for a first item from the text input and the extracted text;

determining additional text data separate from the text input within the message data;
analyzing the additional text data using a machine learning model trained based on contextual message data received by the system;
determining an item type and an item quantity for the first item based on the sentiment and the analyzing;
determining the first online platform utilized by the first account based on past data of online platform usage through the first account;
executing a first search on the first online platform using the search term, the item type, and the item quantity, wherein the first search comprises a query having a plurality of query terms based on the search term, the item type, and the item quantity;
in response to receiving search results comprising the first item available with the first online platform, extracting item data for the first item on the first online platform;
generating output data for the item data with the message data using the interface output data, wherein the interface output data changes the text input in the messaging application of the first device to a selectable option to display the item data and a link to the first item on the first online platform in an interface displaying the message data;
transmitting the output data to the first device; and 
transmitting purchase information associated with the search results to a second device for a merchant associated with one of the message data or the search results based on a selection of the selectable option


11.	(Currently Amended) A method comprising:

identifying a plurality of image areas corresponding to text in the image using an optical character recognition (OCR) process;
extracting the text from the plurality of image areas of the image using the OCR process;
determining a sentiment for a search parameter for the item from the text data using a language processing model, wherein the search parameter comprises a property associated with the item;
determining additional text data separate from the text data within the message;
analyzing the additional text data using a machine learning model trained based on contextual message data;
determining an item type and an item quantity for the item based on the sentiment, and the analyzing;
determining an online marketplace associated with the user based on a user preference;
performing a search on the online marketplace using the text data with the extracted text, the item type, and the item quantity, wherein the search identifies navigation data to an online offer for the item on the online marketplace associated with the text data, and wherein the search comprises a query having a plurality of query terms based on the text data, the item type, and the item quantity;
generating an interface element for the text data within the message using the search;
outputting the interface element with the message on the device; and
transmitting purchase information associated with the search to another device for a merchant associated with one of the message or the search based on a selection of the interface element on the device.


receiving, from a plug-in for a messaging application on a device, a selection of a portion of a message in the messaging application with an image in the message, wherein the portion of the message comprises an item of interest designated by the selection;
identifying a plurality of image areas corresponding to text in the image using an optical character recognition (OCR) process;
extracting the text from the plurality of image areas of the image using the OCR process;
determining a sentiment for a search parameter for the item from the portion of the message using a language processing model, wherein the search parameter comprises a property associated with the item;
determining additional text data separate from the portion within the message;
analyzing the additional text data using a machine learning model trained based on contextual message data;
determining an item type and an item quantity for the item based on the sentiment and the analyzing;
determining a search query based on the selection with the extracted text, the item type, and the item quantity, wherein the search query comprises a plurality of query terms based on the portion of the message, the item type, and the item quantity;
performing a search with an online merchant using the search query;
in response to receiving, based on the performing, a search result comprising the item offered for sale with the online merchant, determining display data for the item in an application including the message; 
outputting the display data in the application with the portion of the message; and
transmitting purchase information associated with the search result to another device for the online merchant associated with one of the message or the search result based on a selection of the display data on the device.

Remarks
Claims 1, 3, 5, 8, 9, 11, 12, 13, 14, 16, and 19 have been amended. Thus, claims 1-3 and 5-21 (renumbered 1-20) are currently pending in the present application. It should be noted that all amendments have been fully considered, and introduce no new matter; and thus, comply accordingly with the appropriate statutes and rules.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
In the April 6, 2021 Office Action, inter alia, claims 1-3, 6, 9, 11, 16, 17, 18, 19, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ramer et al. U.S. Patent Publication (2007/0260635; hereinafter: Ramer) in view of Wexler et al. U.S. Patent Publication (2017/0192401; hereinafter: Wexler) and further in view of Kaul et al. U.S. Patent Publication(2015/0324065; hereinafter: Kaul) and further in view of Pappu et al U.S. Patent Publication (2018/0004718; hereinafter: Pappu) and further in view of McMichael U.S. Patent Publication (2019/0066156; hereinafter: McMichael).

Ramer, Wexler, Kaul, Pappu, and McMichael alone, or in combination, fail to describe or render obvious, in response to receiving search results comprising the first item available with the first online platform, extracting item data for the first item on the first online platform. In addition, generating output data for the item data with the message data using the interface output data, wherein the interface output data changes the text input in the messaging application of the first device to a selectable option to display the item data and a link to the first item on the first online platform in an interface displaying the message data and transmitting the output data to the first device. Next, transmitting purchase information associated with the search results to a second device for a merchant associated with one of the message data or the search results based on a selection of the selectable option. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152  
September 30, 2021
                                                                                                                                                                                                      


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000